SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended December 31, 2009 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 0-26372 ADAMIS PHARMACEUTICALS CORPORATION (Exact name of registrant as specified in its charter) Delaware 82-0429727 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 2658 Del Mar Heights Rd., #555, Del Mar, CA 19512 (Address of principal executive offices, including zip code) (858) 401-3984 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Sections 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesxNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer,a non-accelerated filer, or a smaller reporting company. See definitions of “larger accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated fileroAccelerated fileroNon-accelerated fileroSmaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YesoNox The number of shares outstanding of the issuer’s common stock, par value $0.0001 per share, as of January 21, 2010, was 44,529,119. ADAMIS PHARMACEUTICALS, INC. CONTENTS OF QUARTERLY REPORT ON FORM 10-Q Page PART I FINANCIAL INFORMATION Item 1. Financial Statements: Condensed Consolidated Balance Sheets 3 Condensed Consolidated Statements of Operations 4 Condensed Consolidated Statements of Cash Flows 5 & 6 Notes to Condensed Consolidated Financial Statements 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 15 Item 3. Quantitative and Qualitative Disclosure of Market Risk 26 Item 4. Controls and Procedures 26 PART II OTHER INFORMATION Item 1. Legal Proceedings 26 Item 1A. Risk Factors 26 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 27 Item 3. Defaults Upon Senior Securities 27 Item 4. Submission of Matters to a Vote of Security Holders 27 Item 5. Other Information 27 Item 6. Exhibits 27 Signatures 28 2 ADAMIS PHARMACEUTICALS CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEET December 31, ASSETS March 31, 2009 (Unaudited) CURRENT ASSETS Cash $ $ Accounts Receivable, Net Inventory, Net Prepaid Expenses and Other Current Assets Assets from Discontinued Operations Total Current Assets PROPERTY AND EQUIPMENT, Net DEFERRED ACQUISITION COSTS - Total Assets $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT CURRENT LIABILITIES Accounts Payable $ $ Accrued Expenses Note Payable - Notes Payable to Related Parties Total Current Liabilities COMMITMENTS AND CONTINGENCIES STOCKHOLDERS' DEFICIT Preferred Stock – Par Value $.0001; 10,000,000 Shares Authorized; Issued and Outstanding-None - - Common Stock – Par Value $.0001; 175,000,000 Shares Authorized; 47,649,639 and 37,306,704 Issued, 46,547,953 and 36,990,704 Outstanding, Respectively Additional Paid-in Capital Accumulated Deficit ) ) Treasury Stock - 1,101,686 and 316,000 Shares, Respectively ) ) Total Stockholders' Deficit ) ) $ $ The Accompanying Notes are an Integral Part of These Unaudited Condensed Consolidated Financial Statements 3 ADAMIS PHARMACEUTICALS CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS Three Months Ended Nine Months Ended December 31, 2009 December 31, 2008 December 31, 2009 December 31, 2008 (Unaudited) (Unaudited) (Unaudited) (Unaudited) REVENUE $ COST OF GOODS SOLD Gross Margin SELLING, GENERAL AND ADMINISTRATIVE EXPENSES RESEARCH AND DEVELOPMENT Loss from Operations ) OTHER INCOME (EXPENSE) Interest Expense ) Gain on Sale of Asset - - - Total Other Income (Expense) Loss from Continuing Operations ) Income (Loss)from Discontinued Operations - ) - Net Income (Loss) $ ) $ ) $ ) $ Basic and Diluted Income (Loss) Per Share: Continuing Operations $ ) $ ) $ ) $ ) Discontinued Operations - ) - Basic and Diluted Income (Loss) Per Share $ ) $ ) $ ) $ Basic and Diluted Weighted Average Shares Outstanding The Accompanying Notes are an Integral Part of These Unaudited Condensed Consolidated Financial Statements 4 ADAMIS PHARMACEUTICALS CORPORATION AND SUBSIDIARIES CONDENSED ONSOLIDATED STATEMENTS OF CASH FLOWS Nine Months Ended December 31, 2009 December 31, 2008 (Unaudited) (Unaudited) Net (Loss) from Continuing Operations $ ) $ ) Adjustments to Reconcile Net (Loss) from Continuing Operations to Net Cash (Used in) Operating Activities: Depreciation Expense Beneficial Conversion Feature Interest ) Consulting Expense Paid in Common Stock - Gain on Sale of Asset - ) Inventory Reserve Adjustment ) Loan Discount Accretion - Sales Returns Reserve Adjustment ) Stock-Based Compensation Expense - Change in Assets and Liabilities: (Increase) Decrease in: Accounts Receivable ) ) Inventory ) Prepaid Expenses and Other Current Assets Increase (Decrease) in: Accounts Payable ) Accrued Expenses ) Net Cash (Used in) Operating Activities from Continuing Operations ) ) Net Cash (Used in) Operating Activities from Discontinued Operations - ) Net Cash (Used in) Operating Activities ) ) Cash Acquired in Cellegy Pharmaceuticals, Inc. Acquisition - Cash Received from Sale of International Laboratories, Inc. - International Laboratories, Inc. Obligation Repayments - Deferred Acquisition Costs ) Purchase of Property and Equipment ) - Sale of Property and Equipment - Net Cash Provided by Investing Activities from Continuing Operations Net Cash (Used in) Investing Activities from Discontinued Operations - ) Net Cash Provided by Investing Activities Payments of Notes Payable to Related Parties ) ) Proceeds from Issuance of Note Payable - Proceeds from Issuance of Notes Payable to Related Parties Proceeds from Issuance of Common Stock Purchase of Treasury Stock ) ) Payments of Loans - ) Net Cash Provided by (Used in) Financing Activities from Continuing Operations ) Net Cash Provided by Financing Activities from Discontinued Operations - Net Cash Provided by (Used in) Financing Activities ) Increase in Cash Beginning Ending $ $ The Accompanying Notes are an Integral Part of These Unaudited Condensed Consolidated Financial Statements 5 ADAMIS PHARMACEUTICALS CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS Nine Months Ended December 31, 2009 December 31, 2008 (Unaudited) (Unaudited) SUPPLEMENTAL DISCLOSURE OF CASH FLOW INFORMATION Cash Paid for Interest $
